In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1886V
                                        UNPUBLISHED


    AMANDA HENEAGE,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: March 29, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Joseph Alexander Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for
      Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
      Respondent.

                                   RULING ON ENTITLEMENT1

        On December 17, 2020, Amanda Heneage filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), which meets the Table definition for SIRVA, after receiving the
influenza vaccine on October 29, 2019. Petition at ¶¶ 1, 10-11. Petitioner further alleges
she received the vaccine in the United States, that she suffered the residual effects of her
SIRVA injury for more than six months, and that neither she nor any other party has filed
a civil action or received compensation for her SIRVA injury. Petition at ¶¶ 1, 9, 12-13.
The case was assigned to the Special Processing Unit of the Office of Special Masters.
1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On March 29, 2022, Respondent filed a combined Rule 4(c) Report and Proffer in
which he concedes that Petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report and Proffer at 1. Specifically, Respondent has “concluded that
[P]etitioner’s claim meets the Table criteria for SIRVA.” Id. at 3-4. Respondent further
agrees that all statutory and jurisdictional requirements for compensation have been met.
Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

     IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2